Anthony J. Puccio, Esq. Village Attorney, Williston Park
You have asked whether a village may establish a park district.
Generally speaking, improvement districts are formed so that property benefitted by a particular improvement, in this case a park, can be assessed the cost of establishing and maintaining the improvement. Only property benefitted by the improvement is included within the district.
We have found no provision in the Village Law authorizing the establishment of an improvement district. Town improvement districts may be established or extended within an incorporated village upon the consent of the village's board of trustees, subject to a permissive referendum (Town Law, §§ 190, 209-b).
We believe, however, that a village may establish a park district by local law. The district can be established utilizing the authority granted to villages to enact local laws to further the health, safety and well-being of persons or property in the village (Municipal Home Rule Law, § 10[1][ii][a][12]). Additionally, villages are authorized to enact local laws relating to the levy, administration and collection of assessments for local improvements (Municipal Home Rule Law, §10[1][ii][a][8], [9]). This provision authorizes assessments for local improvements on an ad valorem basis, which is a charge based on a tax rate for each thousand dollars of assessed valuation of real property (see, Town Law, § 202[3]). Additionally, a village may enact local laws establishing benefit assessments for local improvements (id., § 10[1][ii][e][2]). This is a charge assessed against property in proportion to the benefit that each parcel derives from an improvement (see, Town Law, § 202[3]).
Thus, a village by local law may establish an improvement district for park purposes and assess the cost of the improvement against property within the district either on an ad valorem or benefit basis. We note that under the provisions of the Town Law the cost of establishing a park district is assessed on an ad valorem basis (ibid.). Section22-2200 of the Village Law establishes the procedure for determining assessments against benefitted property to fund the cost of local improvements. This section also authorizes the financing of such an improvement in accordance with the Local Finance Law.
We conclude that a village by local law may establish an improvement district for park purposes and assess the cost of the improvement against property within the district.